DETAILED ACTION
Allowable Subject Matter
Claims 1-48 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or suggest the claimed layer transfer device for transferring a transfer layer onto a toner image formed on a sheet, the layer transfer device comprising: a housing; a film cartridge comprising: a supply reel including a supply shaft on which a multilayer film including a supported layer including a transfer layer, and a supporting layer supporting the supported layer is wound; and a take-up reel including a take-up shaft on which to take up the multilayer film; and a holder configured to support the film cartridge, the holder being installable into and removable from the housing while supporting the film cartridge, in combination with the remaining claim elements as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Shirai et al. (JP 2012215836 A) disclose a multilayer support and a take-up reel; Uchino et al. (JP 2012048221 A) disclose transfering a foil onto a toner layer; Hiramoto et al. (JP 2011215616 A) disclose a transfer foil take-up roller; and .
Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S WONG whose telephone number is (571)272-8457.  The examiner can normally be reached on Monday-Friday (9-5).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay Jr. can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH S WONG/
Primary Examiner, Art Unit 2852



JSW